Case: 19-20543      Document: 00515843121         Page: 1     Date Filed: 04/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 30, 2021
                                  No. 19-20543
                                                                         Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ronnie Gene Presley,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-434-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Ronnie Gene
   Presley has moved for leave to withdraw and has filed briefs in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Presley has filed a response. The record is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20543      Document: 00515843121          Page: 2    Date Filed: 04/30/2021




                                    No. 19-20543


   sufficiently developed to allow us to make a fair evaluation of Presley’s claim
   of ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s briefs and the relevant portions of the
   record reflected therein, as well as Presley’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review but note a clerical error in the written judgment. Although
   the judgment lists 18 U.S.C. §§ 2 and 1591(b)(1) among the statutes Presley
   was convicted of violating, the record indicates he pleaded guilty and was
   sentenced only under § 1591(a)(1), (a)(2), and (b)(2).
          Accordingly, the motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. The case is REMANDED to the
   district court for the limited purpose of correcting the error in the judgment.
   See Fed. R. Crim. P. 36.




                                          2